Citation Nr: 1443064	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-17 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an extension of the Veteran's period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code, Montgomery GI Bill, beyond the delimiting date of May 12, 2008.


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1982 to October 1984 and from May 1995 to May 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 administrative decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) Educational Center in Atlanta, Georgia. 


REMAND

On his July 2012 substantive appeal, the Veteran checked the box indicating that he desired a videoconference hearing before a Veterans Law Judge (VLJ) at the RO.  Since such hearings are scheduled by the RO, the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if a veteran expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a videoconference hearing, pursuant to his July 2012 request, at the earliest available opportunity.  The RO should notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

